Title: From Thomas Jefferson to Lafayette, with Thomas Boylston’s Proposal, [ca. 13 November 1785]
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de




[ca. 13 Nov. 1785]

Mr. Boylston proposes to bring to France this next year from 100 to 500 tons of Spermaceti whale oil on the following terms. 1. Government to remit all duties on it
to permit him to take freight back to the W. Indies
and there to take sugar and molasses for the U.S.
He will lay out half the price received in the productions and manufactures of France and will sell them at auction in  America, obliging himself to take first cost and charges for them if that and no more shall be offered.
If government give him the indulgences abovementioned he will bring the oil, tho’ he should find no contract for it at present.
These propositions respect a future supply of oil. Will the Marquis de la Fayette be so good as to think of them, and to assign me a moment when I can wait on him and converse on the subject? He will see, in the other paper, Boylston’s observations more at length.

Th: J.



Enclosure
The Dutys on this Cargo of Oil now in port being remitted I would propose for another season, to import from America, a quantity of Spermacity Whale Oil, from one hundred to five hundred Tuns, according as the sucess of the Spermacity Whale Fishery in America may be.
1st. The terms I propose are, the duties of which the Oil is now charged with, of all and every kind, to be remitted, and be imported free.
2d. Some order of Goverment to be given to promote the consumption of this Oil in preference of other cheap ordinary Oil in lighting the City which is by far the best for that purpose, than any other and I think the most profitable also for the same end.
3. The mony to be paid, on delivery, in the port it Arrives at in France, to me or some person Acting in my behalf.
The mony so paid as above for the Oil I engage to invest one half in Goods, to be purchased, in France of such kind, as I shall judge  best, and most suitable for the American market, I intend to send them to.
The other mony, I propose as a fund to enable me to make good my payments, in purchasing the Oil in following Seasons in America, which cannot be affected immediately with Goods, which require some length of time, to be sold, and the mony collected, till which the Goods will not be of any Assistance, or Advantage in buying Oil, which is bought in America of poor Whale-men, who must have the mony paid down, at the very moment of purchase.
6. The Goods bought here in France, I propose to give direction to my Agents in Boston, to sell them at public Auction to the higest bider, to raise mony to be invested in new Purchases of oil. I shall order them put up for sale at prime Cost and charges, without any advance or profit for myself. This will make the Goods come to the purchasers and consumers, so very cheap, as will induce them, to buy ’em in preference to any other which may be on the Market and Rivals to them. This practice being repeated, will habituate the Americans, to the use of the French Goods to all others (which is gaining a very essential point) as people will always buy those Merchantdize which cost them the least.
7. The Ships which are to be employ’d to bring the Oil to France will be two or more, one of which will be more than sufficient, to carry the French Goods to America. The other must be provided for, or Return empty to Boston, which will be a dead expensive weight on the Oil, and clogg the easy and profitable circulation of the business. To Remedy this and ease the Negotiation or business of this evil, I propose to have a licence for the Ship to go from the port in France to the French West Indies taking what freight she can Obtain for said place, and on her Arival in the West Indies to purchase in my own Account a Cargo of Mollases and Sugar, and from thence to proceed for Boston. Here the Ship for one Year will have ended her Voyage. This will be one years business, and will serve as an experiment, by which the utility and benefit to Government may be asertained. And if the parties find it advantageous may be pursued for one or two years more.
8. These proposals is to be to me exclusively, so that I may not be embarrassed, or counteracted by any other Persons interfering with me during the time of one Year.
9. The sale of the Oil to be by Liquid Measure; and bought and sold by no other in America, and to buy by one Measure and to sell by another confounds and perplexes the seller, and he knows not, when he has a fair Offer for his Oil. This measure is 252 gals. ⅌ Tuns which I propose to be used, instead of dry Measure which is by weight. A liberal and generous price should also be encouraged, by Government to be given for it.
10. If these proposals are agreed to, it will be necessary to be as speedy as possible, as I shall write immediately to my friends in Boston, to send me Invoices of such Goods, as are most vendable and such as will turn to the best Account. These Invoices should be here early, in  order to have the Goods ready engaged, to be Ship’d, on the Return of the Vessell which brings the Oil.
11. The parties here on one hand being a superb, August, Wealthy Empire, cannot receive any injury from these arangements; on the other hand, being a private Merchant susceptable of the least error, or mistake, some indulgency to prevent his suffering by them, may be pray’d for.

